DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 6, filed August 29, 2022, with respect to Claims 1, 2, and 6-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1, 2, and 6-16 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 1, and in particular, do not teach wherein the definition of the compiling environment includes at least one of a group of parameters consisting of: a description of a hardware platform, a portion of a visual effects platform, and a source code version.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jutan (US 20150022517A1) teaches generating an animation rig for a 3-D computing environment that includes a library storing a plurality of blocks (Abstract).
2.	Twigg (US 20130278607A1) teaches generating of md5 hashes of the animation data, which can allow reuse of previous animation data if a match is found [0071].
3.	Mark (US005303313A1) teaches storing in the library each symbol for which no matching template is found as a new template (col. 2, lines 52-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611